Citation Nr: 1114942	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-19 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder.

2.  Entitlement to an initial evaluation for posttraumatic stress disorder in excess of 50 percent prior to September 15, 2008, and in excess of 70 percent as of September 15, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and January 2008 rating decisions of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  In the February 2006 rating decision, the RO awarded service connection for posttraumatic stress disorder and assigned a 50 percent evaluation, effective December 19, 2005.  In the January 2008 rating decision, the RO denied service connection for hypertension.  

In a July 2009 rating decision, the RO granted an increased rating to 70 percent, effective September 15, 2008.  The Veteran has indicated this did not satisfy his appeal, and thus the appeal continues.

In September 2009, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

In a May 2010 statement, the Veteran stated he wanted an earlier effective date for the award of a total rating for compensation based upon individual unemployability.  In November 2010, a Decision Review Officer at the Appeals Management Center (AMC) referred the claim to the RO for consideration since the issue was not currently on appeal.  The Board does not find that it needs to refer the issue as well, since this has already been done.

The issues of entitlement to evaluations in excess of 50 percent and 70 percent for posttraumatic stress disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.

FINDING OF FACT

The preponderance of the evidence is against a finding that hypertension had its onset in service, manifested to a compensable degree within one year following service discharge, or is proximately due to or aggravated by the service-connected posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for the award of service connection for hypertension, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  A VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the United States Court of Appeals for the Federal Circuit held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim. Id.

The Board finds that VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the Veteran's claim for service connection for hypertension.  In a November 2007 letter, the Veteran was provided adequate notice as to the evidence needed to substantiate the claim for direct service connection, what evidence was to be provided by the appellant, what evidence the VA would attempt to obtain on his behalf, and how disability evaluations and effective dates are assigned once service connection has been awarded.  This letter predated the rating decisions on appeal.  

VA failed to inform the Veteran of the evidence necessary to substantiate a secondary service connection claim, which has different requirements than direct service connection.  However, the Board finds that this error is harmless because the Veteran has actual knowledge of the evidence necessary to substantiate the secondary service connection claim.  At the August 2009 Board hearing, the Veteran discussed how he had submitted a medical opinion from Dr. F (a VA physician) that hypertension was related to posttraumatic stress disorder.  While the Veteran's representative made this statement, it was made in the presence of the Veteran.  Additionally, the Veteran testified that his blood pressure would elevate when he would get angry, which anger related to his posttraumatic stress disorder.  This establishes that the Veteran has actual knowledge of the evidence necessary to establish a secondary service connection claim, which is evidence that hypertension has a causal or aggravating relationship with posttraumatic stress disorder.  

As to VA's duty to assist, VA has obtained VA treatment records, private medical records identified by the Veteran, provided the Veteran with two examinations in connection with his claim for service connection for hypertension, and provided the Veteran with a hearing before the Board, which was held in August 2009.  The Board had remanded the claim to, in part, provide another examination because the first examination was inadequate in that the examiner did not provide a rationale for the statement that hypertension "may be" aggravated by posttraumatic stress disorder.  The Board finds that the April 2010 VA examination cured the inadequacy of the August 2008 VA examination and substantially complied with the Board's remand.  The Board addresses in more detail why it finds that the April 2010 VA examination was adequate below in the analysis.

The Board notes that while it is remanding the claim for increase for posttraumatic stress disorder, it finds that the evidence is sufficient to decide the issue of entitlement to service connection for hypertension.  The records missing from the claims file pertain to treatment for posttraumatic stress disorder and not hypertension.

Additional records have been attached to the claims file.  Of record is a CD-rom from the Social Security Administration pertaining to the Veteran's claim for disability benefits (one of the purposes of the November 2009 remand was to obtain the Social Security Administration records).  The records on the CD-rom were considered by the RO.  The Board merely printed them out and attached them to the claims file.  Thus, there is no need to seek to obtain a waiver from the Veteran to allow the Board to review these records in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).  

In sum, the Board concludes that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, note (1) (2010).  Also, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  

The Board has reviewed all the evidence of record and finds that the preponderance of the evidence is against a finding that hypertension had its onset in service, manifested to a compensable degree, or is proximately due to or aggravated by posttraumatic stress disorder.  The reasons follow.

Service treatment records are negative for treatment for, diagnoses of or complaints of symptoms for high blood pressure.  The Veteran's entrance examination showed a blood pressure reading of 120/88.  In July 1968, the Veteran's blood pressure was 110/80.  A separate July 1968 clinical record showed the blood pressure was 120/78.  The September 1968 separation examination shows the Veteran's blood pressure was 128/74.  Clinical evaluations of the heart and vascular system were normal.  In the Report of Medical History completed by the Veteran at that time, he checked "No" to ever having or having then high or low blood pressure.  This is evidence against a finding of hypertension during service.  

Additionally, there are no blood pressure readings within one year following service discharge to establish presumptive service connection.  A June 1974 private medical record shows a blood pressure reading of 132/80.  The Veteran testified at the August 2009 Board hearing that he may have had a blood pressure issue in 1990, when he left his job with the police department, but such statement would not establish that hypertension had its onset in service, as that was more than 20 years following service discharge.  The Veteran noted he had been prescribed medication for hypertension in approximately 2003, which is more than 30 years following service discharge.  All of his is evidence against a finding that hypertension had its onset in service, as it tends to show hypertension was not shown for many years following service discharge.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

No competent professional has attributed the diagnosis of hypertension to the Veteran's service.  The Veteran does not appear to be attributing hypertension to service but rather claiming it is secondary to the service-connected posttraumatic stress disorder.  The Board finds no basis to conclude that hypertension had its onset in service, to include manifesting to a compensable degree within one year following service discharge.

As to secondary service connection, the Board finds that the preponderance of the evidence is against a finding that posttraumatic stress disorder has either caused or aggravated hypertension.  In the October 2008 VA examination report, the examiner stated, "The relationship to the hypertension as related to posttraumatic stress disorder is not a causative agent nor the cause of the hypertension but may be an aggravating factor."  Because of the speculativeness of the opinion regarding whether hypertension may be aggravated by posttraumatic stress disorder, the Board remanded the claim for another medical opinion as to whether hypertension was caused or aggravated by posttraumatic stress disorder and, if possible, to what extent it was aggravated beyond the natural progression of the disease process.  

In the April 2010 VA examination report, the examiner stated the following, in part:

I cannot resolve this issue without resort to mere speculation. . .   I do not know of any medical studies in which the presence of [posttraumatic stress disorder] is associated causally with the presence of hypertension.  Since [V]et has been in VA care, he has been on medication for hypertension, which has been effective.  He has not suffered any medical consequences of hypertension, such as stroke, kidney failure, or heart attack.

The April 2010 VA report also noted that blood pressures recorded at VA visits 2006-present (while on medication) were all normal.  The Board concludes that the April 2010 medical opinion is a negative opinion as to whether hypertension was caused or aggravated by posttraumatic stress disorder.  While one may argue that because the examiner stated she could not render an opinion without resorting to "mere speculation," such is a speculative medical opinion, which, in some cases, has been deemed to be an inadequate medical opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) ("In general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner.").  However, if one reads the rationale provided, a reasonable person would conclude that the examiner was stating that hypertension was neither caused or aggravated by posttraumatic stress disorder.  The mere use of the word "speculation" does not make a medical opinion speculative.  The examiner was clear that there were no medical studies showing a causal relationship between the two disorders (which was also stated in the October 2008 medical opinion), and her statement that the Veteran had a history of normal blood pressure readings since 2006 and that the Veteran's hypertension had not developed medical consequences such as stroke, kidney failure, or heart attack is evidence that the hypertension had not been aggravated during the appeal period, much less by posttraumatic stress disorder.  

Thus, while the August 2008 VA examiner made a suggestion of a possible relationship when it came to posttraumatic stress disorder aggravating hypertension ("The relationship to the hypertension as related to posttraumatic stress disorder is not a causative agent nor the cause of the hypertension but may be an aggravating factor."), that medical opinion was speculative.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus).  Not only is the use of "may be an aggravating factor" speculative, the examiner did not provide a rationale for the statement.  

Further, the April 2010 VA examiner made it clear that there had been no evidence that the Veteran's hypertension had been aggravated during the appeal period, which means that posttraumatic stress disorder could not have aggravated the hypertension.  While the examiner did not include this in her rationale, the Board notes that the Veteran's blood pressure readings throughout the appeal have remained at no more than the 10 percent evaluation under Diagnostic Code 7101, which is further evidence that hypertension has not been aggravated by posttraumatic stress disorder.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Stated differently, none of the Veteran's blood pressure readings throughout the appeal have reached the level of the 20 percent evaluation.  Id.

As noted in the November 2009 remand, although the Veteran's representative at the August 2009 hearing claimed that a May 4, 2006, VA treatment record indicated that the Veteran's hypertension was worse after several psychological stressors, the record does not clearly support such a reading of the record.  The May 4, 2006 VA treatment record indicated that the Veteran's posttraumatic stress disorder was worse after several psychosocial stressors.  This is not evidence that hypertension was worsened by posttraumatic stress disorder.

Finally, effective August 31, 2010, 38 C.F.R. § 3.309(e) (2010) was amended to include ischemic heart disease as a disease that is associated with herbicide exposure.  Note 3 of this amended regulation now reads: "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  As a result, the claim for service connection for hypertension may not be substantiated under this presumption.

The Board finds that service connection for hypertension is not warranted either on a direct basis or as secondary to the service-connected posttraumatic stress disorder.  A clear preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for hypertension, to include as being secondary to posttraumatic stress disorder, is denied.


REMAND

The Board finds that additional development is warranted for the claim for increase involving posttraumatic stress disorder.  The Veteran receives treatment for posttraumatic stress disorder at the Vet Center.  In December 2007, VA received the Vet Center records from January 2006 to December 5, 2007.  At the April 2010 VA examination, the Veteran reported he was still receiving treatment at that facility every two weeks.  Thus, the treatment records from December 5, 2007, to the present must be obtained, as this covers a period of more than three years.  

Additionally, in May 2010, the Veteran submitted a statement, wherein he stated he was submitting the following documents: (1) U.S. Census Bureau Poverty Threshold 2005; (2) U.S. Census Bureau Poverty Threshold 2006; (3) Department of Veterans Individual Unemployability Fact Sheet; and (4) Social Security earning statement documenting no marginal employment after January 2004.  None of these documents were attached to the May 2010 letter.  The Veteran should be requested to submit those records for association into the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be informed that in his May 2010 statement, he stated he was submitting the following documents: (1) U.S. Census Bureau Poverty Threshold 2005; (2) U.S. Census Bureau Poverty Threshold 2006; (3) Department of Veterans Individual Unemployability Fact Sheet; and (4) Social Security earning statement documenting no marginal employment after January 2004.  None of these documents were attached to the May 2010 letter.  The Veteran should be requested to submit those records for association into the claims file.

2.  Obtain the Vet Center records from the Phoenix, Arizona, facility dated from December 5, 2007, to the present time.  

3.  Obtain any outstanding VA treatment records dated from October 29, 2010, to the present time involving treatment for posttraumatic stress disorder.

4.  Thereafter, the RO should readjudicate the claim for entitlement to an initial evaluation in excess of 50 percent prior to September 15, 2008, and in excess of 70 percent as of September 15, 2008.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


